Per Curiam.

The respondent was charged with having deceived the court and counsel for the Union Square Savings Bank, the plaintiff in a rent action, with reference to the available assets of his client, the defendant in that action, and the latter’s ability to effect a settlement of the pending suit. The proposed settlement was to be based on the value of certain machinery, which respondent led the court and opposing counsel to believe was owned by the defendant.
The Official Referee has reported the respondent guilty of that charge to the extent of having led the court and plaintiff’s counsel to believe that the property was owned by the defendant and was a valuable asset to be considered by the plaintiff, after an appraisal, in determining or offering terms to settle the action. He further reported that while respondent, in the first instance, was not bound to disclose that he knew that the defendant had disposed of or was no longer the owner of the machinery, he had led the court to say that the suggestion of an appraisal was an excellent idea and had led the court and the plaintiff’s attorney to believe the defendant was still the owner of the property by agreeing to this course.
The respondent urges that he had no intention to deceive anyone; that, the question of ownership of the machinery was not involved, the only issue being the value thereof. He further *83stated that he had no personal interest in the action and was not even paid for his services.
The evidence in the record sustains the finding of the Referee. For his failure fully to inform the. court and counsel in the matter then pending the respondent is censured by this court. The respondent should be censured.
Martie, P. J., Toweley, Gleeeoe, Uetermyer and Cohe, JJ., concur.
Respondent censured.